              Case 19-59440-pwb                   Doc 1     Filed 06/17/19 Entered 06/17/19 20:09:25                               Desc Main
                                                            Document     Page 1 of 81
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                P-D Valmiera Glass USA Corp.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Valmiera Glass USA Corp.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  168 Willie Paulk Pkwy
                                  Dublin, GA 31021
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Laurens                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.valmiera-glass.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 19-59440-pwb                     Doc 1       Filed 06/17/19 Entered 06/17/19 20:09:25                             Desc Main
Debtor
                                                                 Document     Page 2 of Case
                                                                                         81 number (if known)
          P-D Valmiera Glass USA Corp.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3399

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-59440-pwb                   Doc 1        Filed 06/17/19 Entered 06/17/19 20:09:25                                 Desc Main
Debtor
                                                              Document     Page 3 of Case
                                                                                      81 number (if known)
         P-D Valmiera Glass USA Corp.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                          Debtor maintains a furnace which must be shut down in a controlled manner to
                                                          preserve the integrity and value of the furnace and provide safety to its employees
                                                Other     during the shutdown of the facility.
                                                                              168 Willie Paulk Pkwy.
                                             Where is the property?           Dublin, GA, 31021-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Marsh & McLennan Agency
                                                        Contact name          Will Robison
                                                        Phone                 706-529-4407; 706-313-2658


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-59440-pwb                 Doc 1        Filed 06/17/19 Entered 06/17/19 20:09:25                                Desc Main
Debtor
                                                             Document     Page 4 of Case
                                                                                     81 number (if known)
          P-D Valmiera Glass USA Corp.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 17, 2019
                                                  MM / DD / YYYY


                             X   /s/ Joeran Pfuhl                                                        Joeran Pfuhl
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ J. Robert Williamson                                                 Date June 17, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 J. Robert Williamson 765214
                                 Printed name

                                 Scroggins & Williamson, P.C.
                                 Firm name

                                 4401 Northside Parkway
                                 Suite 450
                                 Atlanta, GA 30327
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-893-3880                  Email address      centralstation@swlawfirm.com

                                 765214 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 19-59440-pwb          Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25                Desc Main
                                    Document     Page 5 of 81


                         RESOLUTIONS OF THE SHAREHOLDERS
                            AND THE BOARD OF DIRECTORS
                          OF P-D VALMIERA GLASS USA CORP.

                                  TAKEN AS OF June 14th, 2019
                                    BY WRITTEN CONSENT
                                    IN LIEU OF A MEETING

        The undersigned, being the holders of ninety (90%) percent of the outstanding common
stock (the “Shareholders”) and a majority of the members of the board of directors (the “Board”)
of P-D Valmiera Glass USA Corp., a Georgia corporation (the “Corporation”), do hereby
consent to the adoption of, and do hereby confirm, approve, adopt and ratify the adoption of the
following resolutions (this “Written Consent”), effective as of the date set forth above.

        The following resolutions are hereby adopted:

                 RESOLVED, that, in the judgment of the Board, it is desirable and in the best
interests of the Corporation, its creditors, equity holders, employees, and other interested parties that
a petition be filed by the Corporation seeking relief under the provisions of Chapter 11 of title 11,
United States Code (the “Bankruptcy Code”), and the Board recommends that the Corporation
seek such relief under Chapter 11 of the Bankruptcy Code;

               RESOLVED, that the Shareholders accept the recommendation of the Board to
authorize the Corporation to seek relief under Chapter 11 of the Bankruptcy Code;

                RESOLVED, that Joran Pfuhl, Chief Executive Officer, and Jurgen Streng, Chief
Executive Officer, (each, together with any other person so designated by the Board, an
“Authorized Officer” and together, the “Authorized Officers”) are, and each of them is, hereby
authorized and empowered on behalf of, and in the name of, the Corporation to execute and
verify or certify a petition under Chapter 11 of the Bankruptcy Code and to cause the same to be
filed in any United States Bankruptcy Court located in a district in which proper venue lies (a
“Bankruptcy Court”), at such time as said officer executing the same shall determine and in such
form as such Authorized Officer may approve (such approval to be conclusively evidenced by
the execution of the petition);

               RESOLVED, that the CEO of the Corporation is hereby authorized to designate
one or more additional persons to serve as an officer of the Corporation, and to designate a
replacement for any of the foregoing specified Authorized Officers in the event they should
resign or cease to serve as an officer of the Corporation for any reason, and any such person so
designated by the Chairman of the Board shall be deemed to be an "Authorized Officer" within
the meaning of these Resolutions for all purposes;

               RESOLVED, that the firm of Scroggins & Williamson, P.C., with an office
currently located in Atlanta, Georgia, be, and it hereby is, employed as general bankruptcy
counsel for the Corporation under a general retainer in connection with the prosecution of the
Corporation’s case under Chapter 11 of the Bankruptcy Code, and to pay to Scroggins &
Case 19-59440-pwb        Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25             Desc Main
                                  Document     Page 6 of 81


Williamson, P.C. reasonable compensation for services rendered in connection with such
engagement;

               RESOLVED, that each of the Authorized Officers be, and each of them hereby
is, authorized to employ and retain on behalf of the Corporation other attorneys, consultants,
investment bankers, accountants and other professionals to assist in the Corporation's Chapter 11
case on such terms as said officers deem necessary or proper, and to pay to such professionals
reasonable compensation for such services;

                 RESOLVED, that each of the Authorized Officers, or their designate, be, and
each of them hereby is, authorized to execute and file any and all petitions, schedules, motions,
lists, applications, pleadings, and other papers, and to take any and all such other and further
actions which the Authorized Officers or the Corporation’s legal counsel may deem necessary or
appropriate in connection with the Chapter 11 case, including, but not limited to, motions to
obtain authority to use cash collateral and/or to incur debtor in possession financing; the
assumption or rejection of executory contracts and unexpired leases; proposing one or more
chapter 11 plans; the sale or other disposition of all or a portion of the Corporation's assets;
entering into new contracts, leases or other agreements; the prosecution of claims held by the
Corporation and the defense of claims asserted against the Corporation, including the
continuation of any litigation pending at the time of the Chapter 11 filing, and related appeals;
the negotiation and consummation of settlements and compromises; and the performance of any
and all further acts and deeds which the Authorized Officers, or their designate, deem necessary,
proper and desirable in connection with the Chapter 11 case, with a view to the successful
prosecution of such case;

                RESOLVED, that the Authorized Officers of the Corporation be, and each of
them hereby is, authorized and directed on behalf of the Corporation to take such actions and to
make, sign, execute, acknowledge, deliver and perform (and record in a relevant office of the
county clerk, if necessary) any and all such agreements listed above (including exhibits thereto),
including any and all affidavits, orders, directions, certificates, requests, receipts, financing
statements or other instruments as may reasonably be required to give effect to the foregoing
Resolutions, and to execute and deliver such agreements (including exhibits thereto) and related
documents, and to perform fully the terms and provisions thereof;

                RESOLVED, that the Corporation be, and hereby is, authorized to pay all fees
and expenses incurred by it or for its account in connection with the transactions approved in any
or all of the foregoing Resolutions, and all transactions related thereto, and each Authorized
Officer, or their designate, be, and each of them hereby is, authorized, empowered and directed
to make said payments as such Authorized Officer or designate may deem necessary,
appropriate, advisable or desirable, such payment by any such officer to constitute conclusive
evidence of such officer’s determination and approval of the necessity, appropriateness,
advisability or desirability thereof;

               RESOLVED, that to the extent that any of the actions authorized by any of the
foregoing Resolutions have been taken by the Authorized Officers of the Corporation on its
behalf, such actions are hereby ratified and confirmed in their entirety.
Case 19-59440-pwb     Doc 1   Filed 06/17/19 Entered 06/17/19 20:09:25     Desc Main
                              Document     Page 7 of 81




       IN WITNESS WHEREOF, the undersigned Shareholders and Board of the Corporation
have executed this Written Consent as of the date and year first above written.


SHAREHOLDERS:                                      DIRECTORS:

AS Valmieras stikla šķiedra


By:                                                Heinz-Jürgen Preiss-Daimler
Name:
Title:
                                                   ________________________
                                                   Stefan Preiss-Daimler
By:
Name:
Title:                                             ________________________
                                                   Stefan Jugel

                                                   ________________________
Heinz-Jürgen Preiss-Daimler                        John Post


P-D Management Industries-Technologies GmbH


By:
Name:
Title:


By:
Name:
Title:



LAMTEC Corporation

By:
Name:
Title:
Case 19-59440-pwb   Doc 1   Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document     Page 8 of 81
            Case 19-59440-pwb                         Doc 1           Filed 06/17/19 Entered 06/17/19 20:09:25                  Desc Main
                                                                      Document     Page 9 of 81




 Fill in this information to identify the case:

 Debtor name         P-D Valmiera Glass USA Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 17, 2019                           X /s/ Joeran Pfuhl
                                                                       Signature of individual signing on behalf of debtor

                                                                       Joeran Pfuhl
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-59440-pwb                         Doc 1      Filed 06/17/19 Entered 06/17/19 20:09:25                                          Desc Main
                                                                     Document      Page 10 of 81

 Fill in this information to identify the case:
 Debtor name P-D Valmiera Glass USA Corp
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LBBW                            Lutz Feldmann                                                                                                                        $3,013,148.92
 1185 Avenue of the              lutz.feldmann@lbb
 Americas                        wus.com
 41st Floor
 New York, NY 10036
 Kajima Building &               Jeff Stiner                                            Unliquidated                                                                  $2,574,832.13
 Design Group                    stinerj@kbdgroupu                                      Disputed
 3490 Piedmont Road              sa.com
 Suite 900
 Atlanta, GA 30305
 Etimine USA Inc                 Megan Marano                                                                                                                         $1,592,588.20
 1 Penn Center West              mmarano@etimine
 Suite 400                       usa.com
 Pittsburgh, PA
 15276
 Dublin-Laurens Cty              Beth Crumpton                                          Unliquidated             $1,280,714.00                   Unknown              $1,280,714.00
 Dev Auth                        bcrumpton@dlcda.                                       Contingent
 1200 Bellevue Ave               com
 Dublin, GA 31021
 Kartash Inc                     Edward                                                                                                                                 $637,364.88
 50 Court Street                 Kartashevsky
 Suite 710                       edward@kartash.c
 Brooklyn, NY 11201              om
 Saurer                          Jim Slaten                                                                                                                             $597,666.22
 Technologies                    jim.slaten@saurer.
 Manag GmbH                      com
 60 Weeserweg
 Krefeld, Germany
 D47804
 Saxonia                         Merker Sabine                                                                                                                          $315,592.34
 Edellmetalle GnbH               merker@saxonia.d
 5 Erzstarsse                    e
 Halsbruecke,
 Germany D09633




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-59440-pwb                         Doc 1      Filed 06/17/19 Entered 06/17/19 20:09:25                                          Desc Main
                                                                     Document      Page 11 of 81

 Debtor    P-D Valmiera Glass USA Corp                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Airgas USA LLC                  Traci Bullock                                                                                                                          $308,388.97
 Oxygen                          traci.bullock@airga
 259 N.                          s.com
 Radnor-Chester
 Road
 Radnor, PA 19087
 Dietze&Schell                   Oliver Goeckel                                                                                                                         $302,198.14
 Maschinenfabrik                 oliver.goeckel@die
 Karchestrasse 1                 tze-schell.de
 Coburg, Germany
 D96450
 Southeastern Paper              Jeff Small                                                                                                                             $283,826.22
 Group                           jsmall@sepapergro
 PO Box 890673                   up.com
 Charlotte, NC 28289
 City of Dublin                  Michael Clay                                                                                                                           $271,644.08
 PO Box 690                      claym@dlcga.com
 Dublin, GA 31040
 Allen Lund                      Dusty Walker                                                                                                                           $240,490.86
 Company                         dusty.walker@allen
 4529 Angles Crest               lund.com
 Hwy
 Suite 300
 La Canada
 Flintridge, CA 91011
 Georgia Power                   Steve Chapman                                                                                                                          $234,540.24
 241 Ralph McGill                sdchapma@southe
 Blvd                            rncompany.com
 Atlanta, GA 30308
 Smith, Gambrell &               Michelle Snyder                                                                                                                        $163,579.77
 Russell                         msnyder@sgrlaw.c
 1230 Peachtree                  om
 Street
 Suite 3100
 Atlanta, GA 30309
 Slochem Trade s.r.o.            Fax: 421 33 5522                                                                                                                       $160,992.80
 Farsky Mlyn 2                   572
 Trnava, Slovakia 917
 01
 Evans Disposal                  Skip Evans                                                                                                                             $152,104.46
 Service Inc                     trashman7317@aol
 PO Box 910                      .com
 Dublin, GA 31040
 B-H Transfer Co                 Jackie Kitchens                                                                                                                        $143,000.83
 PO Box 151                      jkitchens@b-htrans
 Sandersville, GA                fer.com
 31082
 Active Minerals                 Wayne Bentley                                                                                                                          $137,390.40
 International                   w.bentley@activem
 121 Milledgeville               inerals.com
 Road
 Gordon, GA 31031


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-59440-pwb                         Doc 1      Filed 06/17/19 Entered 06/17/19 20:09:25                                          Desc Main
                                                                     Document      Page 12 of 81

 Debtor    P-D Valmiera Glass USA Corp                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kemira Oyi                      Phil Wayco                                                                                                                             $132,310.16
 Eneriakatu 4                    phil.wayco@kemira
 PO Box 330
 Helsinki, Finland
 00180-0000
 AmTrust North                   Will Robison                                           Unliquidated                                                                    $117,445.23
 America Inc                     (Agent)
 PO Box 93833                    will.robison@mars
 Cleveland, OH 44101             hmma.com




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 19-59440-pwb                         Doc 1           Filed 06/17/19 Entered 06/17/19 20:09:25       Desc Main
                                                                     Document      Page 13 of 81




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      P-D Valmiera Glass USA Corp.                                                             Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       June 17, 2019                                              /s/ Joeran Pfuhl
                                                                        Joeran Pfuhl/CEO
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                                Document      Page 14 of 81

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A-Com Integrated Solutions
                        7521 Veterans Parkway
                        Columbus, GA 31909



                        Aaron Clements
                        1081 Blackshear Ferry Rd W
                        Dublin, GA 31021



                        AB CARTER INC
                        4801 York Hwy
                        Gastonia, NC 28086



                        AB Metal SIA
                        Brivibas street 31/33
                        Liepaja, Latvia LV-3400



                        Abbey-Gail May
                        1081 Blackshear Ferry Rd.
                        Dublin, GA 31021



                        ACS Cleaning Services
                        1509 Telfair St, PO Box 604
                        Dublin, GA 31040



                        Active Minerals International
                        121 Milledgeville Road
                        Gordon, GA 31031



                        Adam Mercer
                        924 Pendleton Creek Rd
                        Adrian, GA 31002



                        Adam Prosser
                        677 Walker Dairy Rd
                        Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 15 of 81


                    Adam Raley
                    501 North Drive
                    Dublin, GA 31021



                    AeroBase Group INC
                    145 East Drive Unit B
                    Melbourne, FL 32904



                    Airgas USA LLC
                    2015 Vaughn Road
                    Building 400
                    Kennesaw, GA 30144



                    Airgas USA LLC Oxygen
                    259 N. Radnor-Chester Road
                    Radnor, PA 19087



                    Akeem Brown
                    66 Greston Street
                    Eastman, GA 31023



                    Alana Pope
                    1027 Ralph Mullis Rd
                    Rentz, GA 31075



                    Alfonzo Wicker
                    1961 Orianna Road
                    Adrian, GA 31002



                    Alisa Griffith
                    1017 Clay Hill Rd
                    Rockledge, GA 30454



                    Allen Lund Company
                    4529 Angles Crest Hwy
                    Suite 300
                    La Canada Flintridge, CA 91011
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 16 of 81


                    Allertex of America Ltd
                    10620 Bailey Road
                    Suite A
                    Cornelius, NC 28031



                    Allie Sanders
                    1514 Stone Wall St
                    Dublin, GA 31021



                    Allstate American Heritage Lif
                    1776 American Heritage Life Dr
                    Jacksonville, FL 32224



                    Alonza White
                    1100 W. Thomas Street
                    Milledgeville, GA 31061



                    Alton Smith
                    320 Benton Drive
                    Douglas, GA 31533



                    Alvin Denson
                    1325 North Franklin St
                    Dublin, GA 31021



                    Alvin Wright
                    576 Mae's Lane Lot 7
                    East Dublin, GA 31027



                    Alysia Watson
                    1976 HWY 80 East
                    East Dublin, GA 31027



                    Amanda Harden
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 17 of 81


                    AmeriTech Leasing Inc.
                    7255 W. 98th Terrace
                    Suite 200
                    Overland Park, KS 66212



                    Amos Tyson
                    454 Fairfield Lane
                    Soperton, GA 30457



                    AmTrust North America Inc
                    PO Box 93833
                    Cleveland, OH 44101



                    Amy Davis
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Andre Schwiontek
                    338 Cypress Pointe Drive
                    Dublin, GA 31021



                    Andre Wright
                    1789 New Buckeye Rd
                    East Dublin, GA 31027



                    Andrea Walker
                    1706 Ga Hwy 135
                    Vidalia, GA 30474



                    Andrew Holland
                    PO Box 400
                    Dudley, GA 31022



                    Andrew Wall
                    615 North Jefferson Street
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 18 of 81


                    Andrew Wilson
                    104 April Walk
                    McDonough, GA 30253



                    Angela Cable
                    405 Smith Street
                    Dublin, GA 31021



                    Angela Kitchens
                    1418 Stonewall St
                    Dublin, GA 31021



                    Angela Taylor
                    211 Woods Way
                    Dublin, GA 31021



                    Anlene Patino
                    101 James Street
                    Warner Robins, GA 31093



                    Ann Bellamy
                    29 North Jackson Ave
                    Helena, GA 31037



                    Anthony Ashley
                    164 Trail Church Rd.
                    Montrose, GA 31065



                    Anthony Johnson
                    29 MLK Jr Drive
                    Wrightsville, GA 31096



                    Anthony Majette
                    5606 Forest Ave.
                    Eastman, GA 31023
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 19 of 81


                    Anthony Pounds
                    107 Crestview Drive
                    East Dublin, GA 31027



                    Antonio Henley
                    1325 North Franklin Street
                    Dublin, GA 31021



                    Antonio Russell
                    414 North Line Street
                    Dexter, GA 31019



                    Applied Technical Services
                    1049 Triad Court
                    Marietta, GA 30062



                    Argel Manalo
                    107 Foxridge Drive
                    Dublin, GA 31021



                    Arlo Taylor
                    602 Rosevelt Street
                    Dublin, GA 31021



                    Armands Valtins
                    128 Cottage Loop
                    Dublin, GA 31021



                    Arnall Golden Gregory LLP
                    171 17th Street
                    Suite 2100
                    Atlanta, GA 30363



                    Arthur McClain
                    428 Country Club Rd
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 20 of 81


                    Ashley Edwards
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Ashley Young
                    P.O. BOX 464
                    Wrightsville, GA 31096



                    Austin Symank
                    2031 Hwy 29 South
                    Dublin, GA 31021



                    Auto-Owners Life Insurance Co
                    6101 Anacapri Blvd
                    Lansing, MI 48917



                    AWC Inc. Corporate
                    6655 Exchequer Drive
                    Baton Rouge, LA 70809



                    AWEBA Tool & Die
                    3011 Georgia Hwy. 257
                    Dublin, GA 31021



                    Axel Blank
                    5518 SW 11th Ave
                    Cape Coral, FL 33914



                    B-H Transfer Co
                    PO Box 151
                    Sandersville, GA 31082



                    Badger Plug Company
                    N1045 Technical Drive
                    PO Box 199
                    Greenville, WI 54942
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 21 of 81


                    Barfoot LLC
                    908 Sussex Court
                    Dublin, GA 31021



                    Benjamin Deubel
                    15995 NW 10th Circle
                    Citra, FL 32113



                    Benjamin Walker
                    558 Cauley Road
                    East Dublin, GA 31027



                    Berdine Johnson
                    800 Village Circle
                    Dublin, GA 31021



                    Bernard Patterson
                    517 Cory Circle
                    Eastman, GA 31023



                    Bill Madison Jr
                    1565 Mississippi Ave
                    Soperton, GA 30457



                    Billy Hayes
                    2031 Hwy 29 South
                    East Dublin, GA 31027



                    Blank PAS GmbH
                    Gartenstrase 29
                    Passau, Germany D94036



                    Braas Company
                    1302 Rischard Street
                    Salisbury, NC 28144
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 22 of 81


                    Bradley Wall
                    1038 Holly Ln
                    East Dublin, GA 31027



                    Brandon Jackman
                    303 East Church Street
                    Tennille, GA 31089



                    Brandon Ketch
                    306 South Elm Street
                    Dublin, GA 31021



                    Brandon Lowery
                    403 Oasis Drive
                    Dublin, GA 31021



                    Branton Patterson
                    168 Hunters Run
                    Dublin, GA 31021



                    Brenntag Mid-South Inc.
                    1405 Highway 136 West
                    PO Box 20
                    Henderson, KY 42419



                    Brittany Farmer
                    211 Geneva Street
                    Dublin, GA 31021



                    Brittany Williams
                    336 Windsong Drive
                    East Dublin, GA 31027



                    Brittney Pullen
                    565 Idywild Dr
                    Wrightsville, GA 31096
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 23 of 81


                    Brooks Equipment Company LLC
                    10926 David Taylor Drive
                    Suite 300
                    Charlotte, NC 28262



                    Callie McLendon
                    129 Rocky Lane
                    Adrian, GA 31002



                    Cameron Svendsen
                    1818 Antioch Church Rd
                    Eastman, GA 31023



                    Candace Hughes
                    1113 Hall Road
                    Dublin, GA 31021



                    Caralene Patino
                    101 James Street
                    Warner Robins, GA 31093



                    Carlbus Batson
                    27 Outreach Lane
                    Soperton, GA 30457



                    Carlson Wagonlit Travel Latvia
                    Kr.Barona 7/9
                    Riga, Latvia LV-1050



                    Carol Hanes
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Carolyn Griffin
                    724 Clinton Branch Road
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 24 of 81


                    Catherine Sheffield
                    1602 Hwy 29 S
                    East Dublin, GA 31027



                    Cederick Rumph
                    156 Johnson Street
                    Cochran, GA 31023



                    Cedric Johnson
                    513 Hudson Drive
                    Dublin, GA 31021



                    Celeste Miller
                    1049 Arch St Apt B5
                    Soperton, GA 30457



                    Cenon Ibanez
                    1781 Holly Hill Road
                    Milledgeville, GA 31061



                    Certified Energy Inc.
                    635 Georgia Highway 292
                    Vidalia, GA 30474



                    Chad Townsend
                    2551 Lowery Ln
                    Dexter, GA 31019



                    Charles Scarboro
                    241 Spy Glass Way
                    Hendersonville, TN 37075



                    Charter Communications Inc
                    PO Box 742615
                    Cincinnati, OH 45274
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 25 of 81


                    Chelsea Sellers
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Chelsea Warren
                    576 Jimmys Drive
                    East Dublin, GA 31027



                    Cherry Blackford
                    911 N Lake Dr
                    East Dublin, GA 31027



                    Cheyenne Beasley
                    372 Violet Hill Road
                    Soperton, GA 30457



                    Choice Transportation
                    200 Tremon Street
                    Gordon, GA 31031



                    Christian Lewis
                    604 Hillcrest Parkway Apt 28
                    Dublin, GA 31021



                    Christian Spears
                    5326 1st Avenue
                    Eastman, GA 31023



                    Christopher Armstrong
                    106 Ranger Grove Chruch Rd
                    Wrightsville, GA 31096



                    Christopher Bryant
                    1602 HWY 29 South
                    East Dublin, GA 31027
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 26 of 81


                    Christopher Durham
                    6058 Jim Pruett Rd
                    Eastman, GA 31023



                    Christopher Myrick
                    21 Outreach Lane
                    Soperton, GA 30457



                    Christopher NeSmith
                    1081 W. Blackshear Ferry Rd
                    Dublin, GA 31021



                    Christopher Scott
                    515 Ed Beckham Rd
                    East Dublin, GA 31027



                    Christopher Smith
                    1980 Isaac Watkins Rd.
                    Montrose, GA 31065



                    Christopher Turner
                    494 Country Club Road
                    Dublin, GA 31021



                    Christy Turner
                    812 Euclid Street
                    Dublin, GA 31021



                    Cingo
                    PO Box 891
                    Dublin, GA 31040



                    Cintas Corporation
                    PO Box 630910
                    Cincinnati, OH 45263
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 27 of 81


                    City of Dublin
                    PO Box 690
                    Dublin, GA 31040



                    Clarence Ward Jr
                    602 Strange Ln
                    Dublin, GA 31021



                    Clarissa Beasley
                    1775 Odom Rd.
                    Wrightsville, GA 31096



                    Clark's Health Club
                    106 Bowling Lane
                    Dublin, GA 31021



                    Clint Brown
                    328 Hwy 87 Bypass
                    Cochran, GA 31014



                    COIM S.P.A.
                    via A. Manzoni 28/32
                    Settimo Milanese Italy 20019



                    Colonial Chemical Company
                    916 West Lathrop Avenue
                    Savannah, GA 31415



                    Compliance Assurance Assoc
                    682 Orvil Smith Rd
                    Harvest, AL 35749



                    Coney Edinborough
                    208 N. Calhoun St
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 28 of 81


                    Constangy Brooks Smith
                    PO Box 102476
                    Atlanta, GA 30368



                    Corlis Bell
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Cortney Sailem
                    130 Sunset Drive
                    East Dublin, GA 31027



                    Courtney Hayes
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Courtney James
                    536 West Mary Street
                    Dublin, GA 31021



                    Creek Bottom Cottages
                    601 Blackshear Ferry Road West
                    Dublin, GA 31021



                    Crystal Waters
                    3501 HWY 257
                    Dexter, GA 31019



                    Crystal Wilson
                    709 Brookdale Dr
                    Dublin, GA 31021



                    Curtis Gordon
                    34 Yancey Road
                    Rhine, GA 31077
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 29 of 81


                    Curtis Harvey
                    206 Roberson Lane
                    East Dublin, GA 31027



                    Cynthia Hayes
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Dace Ridere-Schwiontek
                    338 Cypress Pointe Drive
                    Dublin, GA 31021



                    Dalton Childers
                    1251 Bellflower Road
                    Dublin, GA 31021



                    Dalvin Ashley
                    868 Little John Road
                    Dublin, GA 31021



                    Damian White
                    2101 James Evans Rd.
                    Rentz, GA 31075



                    Daniel Wright II
                    3184 Austin Wright Road
                    Helena, GA 31037



                    Darnell Stephens
                    92 Sagegrass St
                    Jeffersonville, GA 31044



                    Darrell Platt
                    2596 Branch Road
                    Dudley, GA 31022
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 30 of 81


                    David Bledsoe
                    21 Outreach Lane
                    Soperton, GA 30457



                    David Fields
                    127 Cami Street
                    East Dublin, GA 31027



                    David Gillespie
                    100 Moss Branch Rd
                    Toomsboro, GA 31090



                    David Hartley
                    21 Outreach Ln
                    Soperton, GA 30457



                    David Stanley
                    309 Simmon St
                    Dublin, GA 31021



                    David Svendsen
                    198 Dyal Still Road
                    Helena, GA 31037



                    David Templeman
                    2031 Hwy 29 S
                    Dublin, GA 31027



                    David Veal
                    2614 Greg Couey
                    Dublin, GA 31021



                    Dawn Johnson
                    539 Lisa Spur
                    Rentz, GA 31075
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 31 of 81


                    Dawson G. Lampp LLC
                    110 Timber Cove Drive
                    Dublin, GA 31021



                    De Lage Landen Financial Serv
                    Po BOX 41602
                    Philadelphia, PA 19101



                    Debtorah Brown
                    800 Cherry Street Apt 5
                    Dublin, GA 31021



                    Dell Financial Services
                    PO Box 5292
                    Carol Stream, IL 60197



                    Demarcus Simmons
                    62 Ridge Road
                    Eastman, GA 31023



                    Denna Boutwell
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Dennis Ogilvie
                    21 Outreach Lane
                    Soperton, GA 30457



                    Dennis Perry
                    415 Plainview Rd
                    Eastman, GA 31023



                    Dennis Rozier
                    161 Lucas Rd Apt. A
                    Cochran, GA 31014
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 32 of 81


                    Deondra Lucas
                    5007 Jesup Street
                    Eastman, GA 31023



                    Dequan Pittman
                    703 Freds Ln
                    Dublin, GA 31021



                    Derek Register
                    827 Hart Lane
                    Dublin, GA 31021



                    Derick Edwards
                    5240 Smith Ave
                    Eastman, GA 31023



                    Derrick Lovett
                    611 Ryan Dr.
                    Vidalia, GA 30474



                    Desmond Jackson
                    5402 Dodge Avenue
                    Eastman, GA 31023



                    Deundre Ortiz
                    1015 MLK Jr. Dr. APt 504 B
                    Dublin, GA 31021



                    Diana Coates
                    757 Ben Hill Road
                    East Dublin, GA 31027



                    Dietze & Schell Manufact Solut
                    414 West Whitner Street
                    Anderson, SC 29624
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 33 of 81


                    Dietze&Schell Maschinenfabrik
                    Karchestrasse 1
                    Coburg, Germany D96450



                    Dietze-Schichtpresstoffe GmbH
                    Obergasse 4
                    OT Niederlommatzsch
                    Diera-Zehren, Germany D01665



                    Diversified Securities Res.
                    114 East Johnson Street
                    Dublin, GA 31021



                    Dominy Oil Company
                    P.O. Box 664
                    Dublin, GA 31040



                    Don's Enterprises LLC
                    PO Box 945
                    Dublin, GA 31040



                    Donna Davis
                    52 Cleveland Ln
                    Rhine, GA 31077



                    Donna Manuel
                    1003 Claxton Dairy Rd
                    Apt D1
                    Dublin, GA 31021



                    Douglas White
                    206 Rosewood Drive
                    Dublin, GA 31021



                    Drikierria Wright
                    1440 Goins RD
                    Wrightsville, GA 31096
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 34 of 81


                    DSV Air & Sea, Inc.
                    100 Walnut Ave, Suite 405
                    Clark, NJ 07066



                    Dublin Winnelson Co. #679
                    507 Airport Road
                    Dublin, GA 31021



                    Dublin-Laurens Cty Chamber
                    1200 Bellevue Avenue
                    Dublin, GA 31021



                    Dublin-Laurens Cty Dev Auth
                    1200 Bellevue Ave
                    Dublin, GA 31021



                    Dustin Woodall
                    2221 W Elm St.
                    Wrightsville, GA 31096



                    Dwayne Whitehead
                    5649 Forest Ave
                    Eastman, GA 31023



                    Dye Colors Inc
                    736 B W Cook Road
                    Dublin, GA 31021



                    Dylan Baggett
                    404 River South Ct
                    Dublin, GA 31027



                    Dylan O'Byrne
                    1008 Anderson Street
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 35 of 81


                    Dylan Rowland
                    2430 Saddle Drive
                    Dexter, GA 31019



                    E-Therm a.s.
                    Kubi ova 1382/38
                    Praha 8
                    Liben, Czech Republic 18200



                    Echo Global Logistics
                    600 W Chicago Ave
                    Suite 725
                    Chicago, IL 60654



                    Eddie Rozier
                    1763 New Buckeye Road
                    East Dublin, GA 31027



                    Eleanor Humbert
                    823 North Washington St
                    Dublin, GA 31021



                    Electromatic Equipment Co Inc
                    600 Oakland Ave
                    Cedarhurst, NY 11516



                    Elysha White
                    513 Kight Street
                    Kite, GA 31049



                    EME Maschinenfabrik Clasen
                    Wockerather Weg 45
                    Erkelenz, Germany D41812



                    Eminel Neda
                    223 Waterford Trail
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 36 of 81


                    Enterprise Rent-A-Car
                    200 Vestavia Pky
                    Ste 3700
                    Birmingham, AL 35216



                    Environmental Sourse Samplers
                    436 Raleigh Street
                    Wilmington, NC 28412



                    Eric Farley
                    203 Roberts Street
                    Dublin, GA 31021



                    Eric Walker
                    531 Calahan St
                    Eastman, GA 31023



                    Erika Green
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Ethel King
                    110 Palm St.
                    Cochran, GA 31014



                    Etimine USA Inc
                    1 Penn Center West
                    Suite 400
                    Pittsburgh, PA 15276



                    Eulus Chambers
                    21 Outreach Lane
                    Soperton, GA 30457



                    Evan Chambers
                    1075 Jusal Lane
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 37 of 81


                    Evanna Stroud
                    1325 N Franklin St Lot 93
                    Dublin, GA 31021



                    Evans Disposal Service Inc
                    PO Box 910
                    Dublin, GA 31040



                    Evonik Corporation
                    299 Jefferson Road
                    Parsippany, NJ 07054



                    Fabian Rossdeutscher
                    115 Ovid Drive
                    Dublin, GA 31021



                    FedEx Express Services
                    PO Box 660481
                    Dallas, TX 75266



                    FEDEX FREIGHT
                    PO BOX 10306
                    Palatine, IL 60055



                    FERRELLGAS, LP
                    One Librty Plaza
                    Liberty, MO 64068



                    FI Extinguisher Service Co
                    668 Hillbridge Road
                    Dexter, GA 31019



                    Fire Protection Services LLC
                    2030 Powers Ferry Road
                    Atlanta, GA 30339
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 38 of 81


                    First Insuarance Funding
                    450 Skokie Blvd, Ste 1000
                    Northbrook, IL 60062



                    Fives Stein Limited
                    4A Churchward Southmead Park
                    Didcot, UK OX11 7HB



                    Flora Good
                    408 B Kingsby St
                    Dublin, GA 31021



                    FR1926 LLC
                    306 Academy Avenue
                    Suite 200
                    Dublin, GA 31021



                    Francis M.Lewis
                    PO Box 2021
                    Dublin, GA 31040



                    G4S Security Solutions USA Inc
                    1395 University Blvd
                    Jupiter, FL 33458



                    Gail Jackson
                    108 Wheeler
                    East Dublin, GA 31027



                    Gary Holmes
                    2594 Georgia Highway 86
                    Adrain, GA 31002



                    Georgia Department of Labor
                    148 Andrew Young Int'l Blvd.
                    Suite 826
                    Atlanta, GA 30303
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 39 of 81


                    Georgia Department of Revenue
                    1800 Century Boulevard, NE
                    Suite 9100
                    Atlanta, GA 30345



                    Georgia Department of Revenue
                    PO Box 740389
                    Atlanta, GA 30374



                    Georgia Power
                    241 Ralph McGill Blvd
                    Atlanta, GA 30308



                    Gerald Easterling
                    116 West Mary St.
                    Dublin, GA 31021



                    Gerald John Manansala
                    105 Langdon CT
                    Bonaire, GA 31005



                    Germany Coleman
                    1397 David Mullis Road
                    Rentz, GA 31075



                    GJ&L Inc dba Border Equipment
                    2804 Wylds Rd
                    Augusta, GA 30909



                    Glasseiden GmbH Oschatz
                    Wellerswalder Weg 17
                    Oschatz, Germany D04758



                    Global Industrial
                    11 Harbor Park Drive
                    Port Washington, NY 11050
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 40 of 81


                    Gloria Gaines
                    200 Cascade Circle
                    Dublin, GA 31021



                    Grant & Cook Equipment, Inc.
                    3439 Fulton Mill Road
                    Macon, GA 31210



                    Groz-Beckert USA Inc.
                    PO Box 7131
                    Charlotte, NC 28241



                    Gundega Berzina
                    129 Cottage Loop
                    Dublin, GA 31021



                    Gunter Trucking Inc
                    453 Circle 85 st
                    Atlanta, GA 30320



                    Harold Gaskins
                    506 East Mary Street
                    Dublin, GA 31021



                    HDH Advisors LLC
                    2002 Summit Boulevard
                    Atlanta, GA 30319



                    Heather Bounds
                    812 Euclid St.
                    Dublin, GA 31021



                    Heather Jones
                    1157 Jones Rd
                    Cochran, GA 31014
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 41 of 81


                    Heatherlock Textiles, Inc.
                    2219 E. Ozark Avenue
                    Gastonia, NC 28054



                    Henrissa Jones
                    1049 Flucker Maddox Rd.
                    Rockledge, GA 30454



                    Herbert LeCompte Jr
                    933 Holliday Rd
                    Dublin, GA 31021



                    Herc Rentals Inc
                    27500 Riverview Center Blvd
                    Bonita Springs, FL 34134



                    Holiday Inn Express Hotel
                    2192 Hwy. 441 South
                    Dublin, GA 31021



                    Howard Sheppard Inc.
                    PO Box 797
                    Sandersville, GA 31082



                    Huberta Powers
                    705 Wellborn Rd
                    Warner Robins, GA 31088



                    Hunter Tribble
                    205 Terrance Dr
                    Dublin, GA 31021



                    Idrissa Diakite
                    207 West Jackson St
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 42 of 81


                    Indulis Berzins
                    128 Cottage Loop
                    Dublin, GA 31021



                    Industrial Machinery Compon.
                    1230 Beverly Dr.
                    Athens, GA 30606



                    Inga Zemesa-Raley
                    106 Cottage Loop
                    Dublin, GA 31021



                    Ingredion Incorporated
                    5 Westbrook Corporate Center
                    Westchester, IL 60154



                    InSource Solutions
                    PO Box 72804
                    Richmond, VA 23235



                    Inter Shipping Co Ltd
                    Av. Gevgelija K2
                    Gevgelija
                    Macedonia 01480



                    Internal Revenue Service
                    Centralized Insolvency
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346



                    Internal Revenue Service
                    435 2nd Street
                    Macon, GA 31201



                    Ira McClendon
                    478 Lancaster Road
                    Eastman, GA 31023
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 43 of 81


                    Israel Hendricks
                    711 Plaza Ave Apt D
                    Eastman, GA 31023



                    Ivy Heath
                    159 Mulberry Rd
                    Eastman, GA 31023



                    Ja-Cori Fann
                    102 Celia Drive
                    East Dublin, GA 31027



                    Jackson Cochran
                    906 Tanglewood Circle
                    Dublin, GA 31021



                    Jackson Strickland
                    2326 Thairdell Road
                    Rockledge, GA 30454



                    Jacob Knight
                    526 Old Prison Camp Rd
                    McRae, GA 31055



                    Jacque Warren
                    110 Blue Ridge Lane
                    Warner Robins, GA 31093



                    Jacqueline Pilcher
                    1133 Bigby Rd
                    Rockledge, GA 30454



                    Jacquelyn Hartley
                    801 Master Moore Rd.
                    East Dublin, GA 31027
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 44 of 81


                    Jalessa Reed
                    505 Harris Trail Rd Apt 28C
                    Richmond Hill, GA 31324



                    James Bridges
                    604 S. Jefferson Street
                    Dublin, GA 31021



                    James Elks
                    1029 Ralph Mullis Rd
                    Rentz, GA 31075



                    James Fitz
                    1091 Emily Currie Road
                    Rentz, GA 31075



                    James Gay
                    883 Bush Lane
                    East Dublin, GA 31027



                    James Henderson
                    402 Dewey Warnock Road
                    East Dublin, GA 31027



                    James Williams
                    1403 Claxton Dairy APT A
                    Dublin, GA 31021



                    Jamie Green
                    208 Hillcrest Drive
                    Dublin, GA 31021



                    Janette Anderson
                    208 Roberts Street Apt
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 45 of 81


                    Janis Berzins
                    129 Cottage Loop
                    Dublin, GA 31021



                    Jared O'Neal
                    1413 Peach Street
                    Dublin, GA 31021



                    Jarvious Huff
                    1447 Donovan Harrison Rd
                    Wrightsville, GA 31096



                    Jarvis Washington
                    306 Lisa Spurs
                    Rentz, GA 31075



                    Jason Smith
                    185 Country Club Circle
                    Cochran, GA 31014



                    Jaylan Montford
                    119 Sunset Drive
                    East Dublin, GA 31027



                    Jayquan Coley
                    774 Pointe West Loop
                    Dublin, GA 31021



                    Jaysean Humbert
                    119 Hillcrest Drive
                    Dublin, GA 31021



                    JB Clark Oil Co
                    PO Box 822
                    Dublin, GA 31040
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 46 of 81


                    Jennifer Johnson
                    101 Long Pines Circle
                    East Dublin, GA 31027



                    Jennifer Purnell
                    211 Geneva Street
                    Dublin, GA 31021



                    Jereko Santiago
                    2354 Old Hawkinsville Rd
                    Dudley, GA 31022



                    Jeremy Munoz
                    314 Magnolia Street
                    Dexter, GA 31019



                    Jermaine Chapman
                    1740 Millville Church RD
                    Dublin, GA 31021



                    Jermaine Eghan
                    1826 Veterans Blvd
                    Dublin, GA 31021



                    Jessica Darrisaw
                    1045 Towson Drive
                    Montrose, GA 31065



                    Jessica Nune
                    212 Gaines Street
                    Dublin, GA 31021



                    Jessica White
                    1621 Highland Ave. Apt B
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 47 of 81


                    Jimmy Taylor
                    Sunset St Apt 601A
                    Dublin, GA 31021



                    JIT Packaging of Georgia Inc
                    800 Westlake Pkwy
                    Suite 840
                    Atlanta, GA 30336



                    JoBeth Barlow
                    812 Elucide St.
                    Dublin, GA 31021



                    Johathan Register
                    803 Hartley Road
                    Dublin, GA 31021



                    John Gillespie
                    100 Moss Branch Rd
                    Toomsboro, GA 31090



                    John Jacobs
                    568 Robert Webb Road
                    Lot 2
                    East Dublin, GA 31027



                    John Payne
                    1204 McLendon Road
                    Dublin, GA 31021



                    John Post
                    190 Jacoby Run Road
                    Mt. Bethel, PA 18343



                    John Rozier
                    110 Purser St
                    Cochran, GA 31014
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 48 of 81


                    John Wendt
                    1034 Pecan Street
                    Dudley, GA 31022



                    John Williamson
                    21 Outreach Lane
                    Soperton, GA 30457



                    Johnny West
                    21 Outreach Lane
                    Soperton, GA 30457



                    Jon Ashley
                    379 Old Valabrosia Road
                    Dublin, GA 31021



                    Jonathan Hamilton
                    639 Ball Park Road
                    Jeffersonville, GA 31044



                    Jonathon Johnson
                    21 Outreach Lane
                    Soperton, GA 30547



                    Jordy Sailem
                    1002 North Jefferson St
                    Dublin, GA 31021



                    Jorge Roby
                    151 Marigold Drive
                    Chancey, GA 31011



                    Jose Carag
                    1665 Wesleyan Dr Apt 205
                    Macon, GA 31210
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 49 of 81


                    Joshua Coleman
                    1259 Ralph Keen Rd
                    East Dublin, GA 31027



                    Joshua O'Quinn
                    592 Turkey Creek Circle
                    Dublin, GA 31021



                    Josiah King
                    1717 Telfair Street
                    Dublin, GA 31021



                    Juan Jimenez
                    220 Dodge
                    Chester, GA 31012



                    Juergen Preiss-Daimler
                    Wilsdruffer Str 11
                    Wilsdruff, Germany 17023



                    Juliette Johnson
                    1633 Ga Hwy 19 S
                    Dublin, GA 31021



                    Just Pallets and Crates
                    1400 Veterans Memorial Hwy
                    Mabelton, GA 30126



                    Justin Hargrove
                    149 Josey Avenue
                    East Dublin, GA 31027



                    Justin Jones
                    21 Outreach Lane
                    Soperton, GA 30457
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 50 of 81


                    Jyquan Davis
                    717 Brower Court
                    Dublin, GA 31021



                    K+D Towing
                    203 Country club Road
                    Dublin, GA 31021



                    Kaeser Compressors Inc
                    PO Box 946
                    Fredericksburg, VA 22404



                    Kajima Building & Design Group
                    3490 Piedmont Road
                    Suite 900
                    Atlanta, GA 30305



                    Kaman Industrial Technologies
                    1332 Blue Hills Ave
                    PO Box 1
                    Bloomfield, CT 06002



                    Kartash Inc
                    50 Court Street
                    Suite 710
                    Brooklyn, NY 11201



                    Kaspars Grekis
                    104 Cottage Loop
                    Dublin, GA 31021



                    Kassim Johnson Jr
                    602 Sherwood Dr
                    Dublin, GA 31021



                    Katelyn Douglas
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 51 of 81


                    Kathleen Farley
                    201 Corbett St. Lot 49
                    East Dublin, GA 31027



                    Keashea Murray
                    1049 Robertson Church Rd.
                    Dublin, GA 31021



                    Keith Oglsby
                    2017 Pinemount Blvd
                    Statesboro, GA 30461



                    Kelly Williams
                    303 Cindy Street
                    Uvalda, GA 30473



                    Kelvin Stuckey
                    376 Sycamore Dr.
                    Eastman, GA 31023



                    Kemira Oyi
                    Eneriakatu 4
                    PO Box 330
                    Helsinki, Finland 00180



                    Kendrick Hobes
                    116 N. Ridge Drive
                    Cochran, GA 31014



                    Kenneth Moore
                    410 Woodward St
                    Dublin, GA 31021



                    Kenneth Rogers
                    103 Broad Street
                    East Dublin, GA 31027
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 52 of 81


                    Kenny Outland
                    204 B Meadow Lane
                    Dublin, GA 31021



                    Kentrial Hunt
                    1769 New Buckeye Rd
                    East Dublin, GA 31027



                    Kevin Hughes
                    117 Luke Ct.
                    Fitzgerald, GA 31750



                    Kevin Morrison
                    158 Little River Rd
                    Lumbercity, GA 31549



                    Kevin Newby
                    21 Outreach Lane
                    Soperton, GA 30457



                    Kevin O'Neal
                    1611 Clinton Drive
                    Dublin, GA 31021



                    Keyence Corporation of America
                    669 River Drive
                    Suite 403
                    Elmwood Park, NJ 07407



                    Kiala Murray
                    805 Woodrow Ave
                    Dublin, GA 31021



                    Kiara Dixon
                    1819 Highland Apt B1
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 53 of 81


                    Kikko De La Cruz
                    125 Peach Street
                    Cochran, GA 31014



                    Kimberlee Griffin
                    129 Myrl Baxter LN NE
                    Ludowici, GA 31316



                    Kimberley Marion
                    1500 Azalea Dr
                    Dublin, GA 31021



                    Kimberly Crenshaw
                    812 Euclid Street
                    Dublin, GA 31021



                    Kolette Haynes
                    P.O Box 8277
                    Dublin, GA 31040



                    Kristopher Ewing
                    5649 Forest Ave
                    Eastman, GA 31023



                    Kristopher Johnson
                    21 Outreach Lane
                    Soperton, GA 30457



                    Kyle Clair
                    849 Rock Springs Drive
                    Dublin, GA 31021



                    Kyle Hudson
                    1544 Payne Rd
                    Rentz, GA 31075
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 54 of 81


                    Kylie Bise
                    1325 N Franklin St. Lot 93
                    Dublin, GA 31021



                    Kylie Williams
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Ladone Kates
                    329 Shad Okas
                    Eastman, GA 31023



                    LaRodney Guyton
                    621 South Decatur Street
                    Dublin, GA 31021



                    Larry Cook
                    1107 Eva Court
                    East Dublin, GA 31027



                    Lashawn Tuff
                    5235 Smith Street
                    Eastman, GA 31023



                    LaTonya Ray
                    512 Cypress Dr
                    Dublin, GA 31021



                    Laurens County BOE
                    467 Firetower Rd
                    Dublin, GA 31021



                    Laurens County Dev Auth
                    1200 Bellevue Avenue
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 55 of 81


                    Lavonda Johnson
                    7381 Eastman Rd
                    Soperton, GA 30457



                    Lawrance Darden
                    607 Simmons Street
                    Dublin, GA 31021



                    LBBW
                    1185 Avenue of the Americas
                    41st Floor
                    New York, NY 10036



                    Leonard Steward
                    804 Rowe Street
                    Dublin, GA 31021



                    Levante Harvey
                    210 B Roberts Street
                    Dublin, GA 31021



                    LHoist North America of Tenn.
                    3700 Hulen Street
                    Fort Worth, TX 76107



                    Linda Eady
                    51 Laryn Ln.
                    Eastman, GA 31023



                    Lindsey Golden
                    812 Elucid St.
                    Dublin, GA 31021



                    Livingstone International Inc
                    150 Pierce Road, Suite 500
                    Itasca, IL 60143
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 56 of 81


                    Lois Williams
                    180 Lauren Woods Road
                    Dublin, GA 31021



                    Lori Presgraves
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Lowe Electric Supply Co.
                    PO Box 4767
                    Macon, GA 31208



                    Mac McCain
                    604 S Jefferson St
                    Dublin, GA 31021



                    Magnolia Folsom
                    200 Riverview Drive
                    Dublin, GA 31021



                    Mahlo America Inc.
                    PO Box 2825
                    Spartanburg, SC 29304



                    Mailyn Brantley
                    716 Roche Lane
                    East Dublin, GA 31027



                    Malik Davis
                    151 Edmondson Cir.
                    Cochran, GA 31014



                    Mandle Waters
                    3501 Ga Hwy 257
                    Dexter, GA 31019
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 57 of 81


                    Marco Johnson
                    803 Woodland Street
                    Dublin, GA 31021



                    Margie Bailey
                    829 Hugh Road
                    Rentz, GA 31075



                    Marilou Pangilinan
                    311 Wisconsin Ave
                    Warner Robins, GA 31093



                    Mario Pough
                    1905 Seminole Dr Apt A
                    Vidalia, GA 30474



                    Maritina Ltd
                    Tilzes g. 24a-1
                    Klaipeda, Lithuania LT-91126



                    Mark Carswell
                    223 Mincey Street
                    Dublin, GA 31021



                    Mark Hooper
                    215 Lancelot Ln
                    Dublin, GA 31021



                    Markell Kelsey
                    417 Greta St
                    Tennille, GA 31089



                    Marsh & McLennan Agency LLC
                    402 W. Hawthorn Street
                    Dalton, GA 30720
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 58 of 81


                    Martel O'Neal
                    99 Celia Drive
                    East Dublin, GA 31027



                    Matthew Barlow
                    318 Pace Road
                    Cochran, GA 31014



                    Matthew Payne
                    1217 McLendon Road
                    Dublin, GA 31021



                    Matthew Taylor
                    656 Gordon Edwards Rd
                    Dublin, GA 31021



                    Maurice Bailey
                    1717 Telfair Street Apt.K2
                    Dublin, GA 31021



                    McKell Bush
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    McMaster-Carr Supply Co
                    111 W Monroe St.
                    Chicago, IL 60603



                    Medical Center LLP
                    908 Hillcrest Parkway
                    Dublin, GA 31021



                    Meghan Meeks
                    805 Woodrow Ave.
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 59 of 81


                    Melinda Snelgrove
                    113 Lassiter Dr
                    Dublin, GA 31021



                    Mercedes Cuyler-Blue
                    802 Rutland Dr
                    Dublin, GA 31021



                    Meridian Property LLC
                    1163 Old Tomsboro Raod
                    Dublin, GA 31021



                    Metaro SIA
                    Cempu iela 21A
                    Valmiera, Latvia LV-4201



                    Mettler Toledo Inc
                    1900 Polaris Parkway
                    Columbus, OH 43240



                    Micaella Pangilian
                    311 Wisconsin Ave
                    Warner Robins, GA 31093



                    Michael Asbell II
                    1960 Cochran Hwy Apt H
                    Eastman, GA 31023



                    Michael Avinger
                    PO Box 94
                    Chester, GA 31012



                    Michael Darrisaw
                    526 Fairstreet Apt. C
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 60 of 81


                    Michael Hinson
                    129 Park Place
                    Dublin, GA 31021



                    Michael Jackson
                    310 Macon Street
                    East Dublin, GA 31027



                    Michael Pipkin
                    5605 6th Avenue Apt C
                    Eastman, GA 31023



                    Mill Devices Division
                    P.O. Box 518
                    Gastonia, NC 28053



                    Miyori Hall
                    132 Hillcrest Drive
                    Dublin, GA 31021



                    MKS GmbH
                    Schleizer Strasse 129
                    Hof, Germany D95030



                    Mobile Mini Inc
                    4646 East Van Buren St
                    Suite 400
                    Phoenix, AZ 85008



                    Momentive Performance Material
                    260 Hudson River Road
                    Waterford, NY 12188



                    Montrose Air Quality Services
                    1 Park Plaza, Suite 1000
                    Irvine, CA 92614
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 61 of 81


                    Morgan Karbon Grafit
                    Osmangazi Mah.2647
                    Sok.No:27/3
                    Kirac Esenyurt, Istanbul 34522



                    MSC Industrial Supply
                    75 Maxess Road
                    Melville, NY 11747



                    National Construction Rentals
                    PO Box 4503
                    Pacoima, CA 91333



                    Nelani Manasala
                    105 Langdon CT
                    Bonaire, GA 31005



                    Nelma Buya
                    410A Kingsby Street
                    Dublin, GA 31021



                    Net@Work
                    575 Eighth Avenue
                    New York, NY 10018



                    Nicholas Caraway
                    PO Box 13311
                    East Dublin, GA 31027



                    Nicholas Harper
                    1602 GA Highway 29S
                    East Dublin, GA 31027



                    Nichols, Cauley & Associates
                    1300 Bellevue Avenue
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 62 of 81


                    Nicholus Hicks
                    421 Pine Cone Trail
                    Dublin, GA 31021



                    Nicolas Taylor
                    203 East Garner Street
                    Dublin, GA 31021



                    Nicole Benjamin
                    201 Helen Drive
                    Dublin, GA 31021



                    Nijhuis Water Technology Inc
                    560W Waschington Blvd.
                    Suite 320
                    Chicago, IL 60661



                    Nissan Motor Acceptance Corp.
                    P.O.Box 660083
                    Dallas, TX 75266



                    Noel Consulta
                    120 Getty's Street
                    East Dublin, GA 31027



                    Norman Gordon
                    31 South Jackson Ave.
                    Helena, GA 31037



                    Northstar Fire Protection TX
                    12819 Wermore
                    San Antonio, TX 78247



                    Oconee EMC
                    PO Box 37
                    Dudley, GA 31022
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 63 of 81


                    Ofc. of Insurance Safety Fire
                    PO Box 935467
                    Atlanta, GA 31193



                    Officina 2000 s.r.l.
                    Via Piav 6 - 57013
                    Rosignano Solvay, Italy 57013



                    Old Dominion Freight Line Inc
                    PO BOX 198475
                    Atlanta, GA 30384



                    P-D Management Industries
                    Wilsdruffer Strassee 11
                    Wilsdruff, Germany D01723



                    Paciencia Bacarezas
                    101 James St
                    Warner Robins, GA 31093



                    Paragon Print Systems Inc
                    2021 Paragon Drive
                    Erie, PA 16510



                    Patricia Hulett
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Patty Branch
                    516 2nd Ave
                    Eastman, GA 31023



                    PD MIT
                    Wilsdruffer Str 11
                    Wilsdruff, Germany 017023
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 64 of 81


                    Phillip Cheely
                    310 Broad Street
                    East Dublin, GA 31027



                    Phillip Corbett
                    1067 Coleman Register Rd.
                    Rentz, GA 31075



                    Phillip Smiley
                    773 Brewton Lovett Road
                    East Dublin, GA 31027



                    Phyllis Moore
                    124 Perry Dairy Road
                    Dublin, GA 31021



                    Physical Link Communications
                    4629 Shiloh Road
                    Loganville, GA 30052



                    Pierret North American Div
                    215 Wingo Heights Rd
                    Spartanburg, SC 29303



                    Preciousa Miles
                    512 Quail Run Drive
                    Warner Robins, GA 31088



                    Preiss-Daimler FibreGlass AB
                    Box 7013
                    Helsingborg, Sweden SE-S25007



                    Pulcra Chemicals LLC
                    474 Bryant Blvd
                    Rock Hill, SC 29732
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 65 of 81


                    Quenton Allen
                    174 School House Lane
                    Dublin, GA 31021



                    Quincey Bolden
                    205 Cypress Dr
                    Dublin, GA 31021



                    R&R Beth GmbH
                    Gewerbegebiet Unterlemnitz 7
                    Bad Lobenstein, Germany D07356



                    Ra'Keem Northcutt
                    875 Windy Way
                    Eastman, GA 31023



                    Ralph Burks
                    21 Outreach Lane
                    Soperton, GA 30457



                    Randall Scott
                    214 Country Club Rd
                    Dublin, GA 31021



                    Ravi Verma
                    3472 Village Ln Sw
                    Atlanta, GA 30331



                    Rawls Enterprises Inc.
                    103 South Washingtan St.
                    Dublin, GA 31021



                    Recarlos Pringle
                    111 East Johnson St
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 66 of 81


                    Regina Chambers
                    310 Broad St.
                    East Dublin, GA 31027



                    Renata Tippett
                    541 Whittle Road
                    Dexter, GA 31019



                    Renee Sterling
                    2220 Beaver Dam Rd
                    Toomsboro, GA 31090



                    RHI US Ltd
                    3956 Virginia Ave
                    Cincinnati, OH 45227



                    Risky Amagan
                    1102 Stonewall St.
                    Dublin, GA 31021



                    Robert Stanley
                    309 Simmons St
                    Dublin, GA 31021



                    Robert Stubbs
                    705 Willow T Stables Rd
                    Dublin, GA 31021



                    Robert Toney-Wilson
                    21 Outreach Lane
                    Soperton, GA 30457



                    Roderick Morgan
                    1033 Antioch Church Rd
                    Eastman, GA 31023
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 67 of 81


                    Rodl & Partner
                    225 Peachtree Street
                    Atlanta, GA 30303



                    Rodrick Smith
                    408 Tennessee Street
                    Dublin, GA 31021



                    Rosa Lee May
                    471 Salter Moon Road
                    East Dublin, GA 31027



                    Rosalie Mims
                    2140 Snowhill Church Road
                    Rentz,, GA 31075



                    Rosemary Whittle
                    515 Cypress Drive
                    Dublin, GA 31021



                    Rowena Gantt
                    99 Grady Johnson Road
                    Statesboro, GA 30458



                    Rozier Miller
                    84 Womack Ave
                    Soperton, GA 30457



                    Russell Maddox
                    1463 US HWY 80 E
                    East Dublin, GA 31027



                    Ruth Tongate
                    95 J.U Williams Ln
                    Pembroke, GA 31321
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 68 of 81


                    Ryan Harden
                    P O Box 188
                    Dexter, GA 31019



                    Ryan Roland
                    21 Outreach Lane
                    Soperton, GA 30457



                    Ryne Neal
                    1173 Main Street
                    Dudley, GA 31022



                    Samuel Crane
                    21 Outreach Lane
                    Soperton, GA 30459



                    Sarah Bolding
                    2291 Claxton Dairy Rd
                    Dublin, GA 31021



                    Saurer Inc.
                    8801 South Blvd
                    Charlotte, NC 28273



                    Saurer Technologies Manag GmbH
                    60 Weeserweg
                    Krefeld, Germany D47804



                    Saxonia Edellmetalle GnbH
                    5 Erzstarsse
                    Halsbruecke, Germany D09633



                    Scale Systems Division
                    PO Box 116733
                    Atlanta, GA 30368
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 69 of 81


                    Schenker Inc
                    635 Airport S Pkwy
                    Suite 100
                    College Park, GA 30349



                    Sean Hill
                    213 W Mary St
                    Dublin, GA 31021



                    Sean Mitchell
                    307 Cypress Drive
                    Dublin, GA 31021



                    Sean Whitfield
                    917 Westmoore St.
                    Dublin, GA 31021



                    Senia Ashley
                    300 Parker Dairy Rd
                    Dublin, GA 31021



                    Shana Bowen
                    165 Mount Carmel Church Rd
                    Danville, GA 31017



                    Shanekia Rozier
                    248 Ash Street
                    Cochran, GA 31014



                    Shaniqual Victrum
                    905 Village Circle
                    Dublin, GA 31021



                    Shantaya Dudley
                    232 Parker Dairy Road
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 70 of 81


                    Sharrita Flint
                    5605 9th Avenue
                    Eastman, GA 31023



                    Shavone Smith
                    405 Smith Street
                    Dublin, GA 31021



                    Sheldon Donald
                    1413 Camellia Drive
                    Dublin, GA 31021



                    Shenetra Robinson
                    1847 Jamestown Drive
                    Dublin, GA 31021



                    Sign A Rama Dublin
                    620 East Jackson Street
                    Dublin, GA 31021



                    Sinclair Gainey
                    518 Gregory Lane
                    Dublin, GA 31021



                    Skyler Grove
                    1376 2nd Street
                    Dudley, GA 31022



                    Slochem Trade s.r.o.
                    Farsky Mlyn 2
                    Trnava, Slovakia 917 01



                    Smith, Gambrell & Russell
                    1230 Peachtree Street
                    Suite 3100
                    Atlanta, GA 30309
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 71 of 81


                    Sonoco Products Company
                    1 North Second Street
                    Hartsville, SC 29550



                    Southeastern Freight Lines Inc
                    PO Box 1691
                    Columbia, SC 29202



                    Southeastern Paper Group
                    PO Box 890673
                    Charlotte, NC 28289



                    Southern Background Services
                    9 Latimer Street
                    PO Box 1600
                    Hazelhurst, GA 31539



                    Southway Crane Rigging LLC
                    222 New Dunbar Rd
                    Byron, GA 31008



                    Spencer Flowers
                    500 WPA Rodd
                    Eastman, GA 31023



                    Stacey Mincey
                    489 Pecan Orchard Rd
                    Cochran, GA 31014



                    Stacey Morrell
                    7 Railroad Street Apt. A
                    Adrian, GA 31002



                    Stanley Holmes
                    1826 Veterans BLVD
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 72 of 81


                    Stefan Preiss-Daimler
                    234 Ridge Circle
                    Dublin, GA 31021



                    Stephenie Schmittel
                    305 Clover Street
                    East Dublin, GA 31027



                    Stephon Johnson
                    128 North Elm St
                    East Dublin, GA 31027



                    Super 8 Dublin
                    2150 Hwy 441 South
                    Dublin, GA 31021



                    Sylvester Davis
                    162 Katie
                    Dublin, GA 31021



                    T'mond Holmes
                    5402 Dodge Avenue
                    Eastman, GA 31023



                    Tajun Mincey
                    62 Berry Street
                    Soperton, GA 30457



                    Takenya Harmon
                    223 Kicklighter Dr
                    Sandersville, GA 31082



                    Talis Dreimanis
                    131 Cottage Loop
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 73 of 81


                    Tamara Grant
                    612 Pine Cone Rd
                    Dublin, GA 31021



                    Tamera Schussler
                    4163 Tucker Grove Church Rd
                    Wrightsville, GA 31096



                    Tamir Whipple
                    305 Mikes Lane
                    East Dublin, GA 31027



                    Tammy Connell
                    2242 Evans LN
                    Dexter, GA 31019



                    Tanganyika Jackson
                    415 Plainfield Rd
                    Eastman, GA 31023



                    Tara Robinson
                    2627 Idylwild Drive
                    Wrightsville, GA 31096



                    Tarin Weintraub
                    1210 Holiday South Drive
                    Rentz, GA 31075



                    Taron Reed
                    215 Cloverdale Drive
                    Dublin, GA 31021



                    Tasha Fry
                    200 Parker Dairy Rd
                    Dublin, GA 31021
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 74 of 81


                    TBF Properties LLC
                    686 Robert Webb Rd
                    Dublin, GA 31027



                    Telly Lovett
                    515 Romine Court
                    Dublin, GA 31021



                    Terence Spears II
                    204 Sawyer Street
                    Dublin, GA 31021



                    Terrance Hamilton
                    503 S. Church Street
                    Dublin, GA 31021



                    Terrell Carswell
                    302 New St.
                    Soperton, GA 30457



                    Tevin Coleman
                    903 Woodrow Avenue
                    Dublin, GA 31021



                    Tevin Tobridge
                    115 B Rollingwood Drive
                    Dublin, GA 31021



                    The Home Depot
                    1833 Veterans Blvd
                    Dublin, GA 31021



                    Thermal Products Company, Inc
                    4520 S. Berkeley Lake Rd
                    Norcross, GA 30071
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 75 of 81


                    Thermo Fisher Scientific, Inc
                    300 Industry Drive
                    Pittsburgh, PA 15275



                    Thomas Gross
                    6617 Heritage Hills Drive
                    Crestwood, KY 40014



                    Thomas Harrod
                    21 Outreach Ln
                    Soperton, GA 30457



                    Thomas Walker
                    372 Violet Hill Rd
                    Soperton, GA 30457



                    Tiffany Damino
                    105 White Spur Rd
                    Dublin, GA 31021



                    Time Payment Corp.
                    1600 District Ave
                    Suite 200
                    Burlington, MA 01803



                    Timothy Parham
                    21 Outreach Ln
                    Soperton, GA 30457



                    Tina Ellison
                    200 Riverview Dr. 2220 A2
                    Dublin, GA 31021



                    Tish Schmittel
                    5251 N 3rd St.
                    Soperton, GA 30457
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 76 of 81


                    Titus Brown
                    202 West Moore Street
                    Dublin, GA 31021



                    Tobrious Hooks
                    420 Glover Rd
                    Harrison, GA 31035



                    Todd Batchelor
                    604 South Jefferson ST
                    Dublin, GA 31021



                    Todd Kapp Jr
                    56 Morningside Drive
                    Adrian, GA 31002



                    Tommy Boyd III
                    21 Outreach Lane
                    Soperton, GA 31503



                    Toms Agaris
                    130 Cottage Loop
                    Dublin, GA 31021



                    Tovatech LLC
                    205 Rutgers Street
                    Maplewood, NJ 07040



                    Tracy Rozier
                    1407 Highland Ave
                    Dublin, GA 31021



                    Transparence SIA
                    Cesvaines 14
                    Riga, Latvia LV-1073
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 77 of 81


                    Tre'covia Miller
                    332 2nd Street
                    Soperton, GA 30457



                    Trelanni Wright
                    200 River View Drive
                    Dublin, GA 31021



                    Trinity Consultants Inc.
                    PO Box 972047
                    Dallas, TX 75397



                    TSI Solutions
                    2220 Centre Park Ct
                    Stone Mountain, GA 30087



                    Ty'kadreon Lawrence
                    623 S Washington Crossing
                    Tennile, GA 31089



                    Tykesia Godfrey
                    1001 Scotland Road
                    Rentz, GA 31075



                    Tyrelle Jackson
                    1926 Green Street
                    Dublin, GA 31021



                    U.S. Water Services, Inc.
                    PO Box 851361
                    Minneapolis, MN 55485



                    UFP Ashburn LLC #316
                    5631 S. NC HWY 62
                    Burlington, NC 27215
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 78 of 81


                    United Rentals
                    135 Peachtree Pkwy
                    Byron, GA 31008



                    Univar USA Inc
                    PO BOX 34325
                    Seattle, WA 98124



                    UPS
                    PO Box 7247-0244
                    Philadelphia, PA 19170



                    UPS Freight
                    PO BOX 650690
                    Dallas, TX 75265



                    UPTK SIA
                    Ezermalas iela 3a
                    Liepaja, Latvia LV-3401



                    US Customs & Border Protection
                    6650 Telecom Drive
                    Suite 100
                    Indianapolis, IN 46278



                    US Silica Company
                    8490 Progress Drive
                    Suite 300
                    Frederick, MD 21701



                    Valier Baker
                    108 South Drive
                    Dublin, GA 31021



                    Valmiera Glass UK Ltd
                    Dorset
                    Sherbone, UK DT9 3RB
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 79 of 81


                    Valmieras Stkla Skiedra AS
                    Cempu iela 13
                    Valmiera, Latvia LV-4201



                    Vendryes Fletcher
                    75 Woodlawn Drive
                    Dublin, GA 31021



                    Verizon Wireless
                    2409 US Highway 80 W
                    Dublin, GA 31021



                    Verlon Ryals
                    906 Stonewall St
                    Dublin, GA 31021



                    Vincent Nails
                    186 College Avenue
                    Reidsville, GA 30453



                    Viola Roberson
                    5714 Reese Street
                    Eastman, GA 31023



                    Vivian Thompson
                    356 Champion Dr
                    Dublin, GA 31021



                    Vonterio Carswell
                    1486 Willis Jackson Rd
                    Dudley, GA 31022



                    Walter Butts
                    1398 David Mullis Road
                    Rentz, GA 31075
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 80 of 81


                    Walter Trowal LLC
                    4540 East Paris Ave
                    Suite F
                    Grand Rapids, MI 49512



                    Whitney Wilson
                    857 Rhine Hwy
                    Eastman, GA 31023



                    Wibmer GmbH
                    Daimlerstrasse 7
                    Pliezhausen, Germany D72124



                    Wild Bore Machine LLC
                    264 Nathaniel Drive
                    Dublin, GA 31027



                    Wilfrido Gibbons
                    874 North Main St.
                    Wadley, GA 30477



                    Wilton Sellers
                    2153 Clyde Thomas Rd
                    Rentz, GA 31025



                    Yancey Rents
                    330 Lee Industrial Blvd.
                    Austell, GA 30167



                    Yoland Quainton
                    456 Cary Road
                    Cochran, GA 31014



                    Zachary Cutler
                    392 West Court Street
                    Wrightsville, GA 31096
Case 19-59440-pwb   Doc 1    Filed 06/17/19 Entered 06/17/19 20:09:25   Desc Main
                            Document      Page 81 of 81


                    Zachary Duggan
                    1046 McLendon Road
                    Dublin, GA 31021



                    Zachary Powell
                    21 Outreach Lane
                    Soperton, GA 30457



                    Zanbria Hazley
                    914 Andrew Court
                    Dublin, GA 31021



                    Zanda Agare
                    130 Cottage Loop
                    Dublin, GA 31021



                    Zigmunds Valeskalns
                    706 Creek Bottom
                    Dublin, GA 31021
